Citation Nr: 0624106	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.

2.  Entitlement to service connection for a hiatal hernia 
with mild gastroesophageal reflux disease.

3.  Entitlement to a compensable rating for a bilateral 
salivary gland disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for psoriasis and a hiatal hernia with 
mild gastroesophageal reflux disease on the merits, and 
denied entitlement to a compensable rating for a bilateral 
salivary gland disorder (sialolithiasis, submandibular gland 
ducts, status post resection, left submandibular gland and 
calculus, right submandibular).

Service connection for psoriasis was previously denied in a 
March 1997 RO decision.  Thus, although the RO has 
adjudicated the issues of entitlement to service connection 
on the merits, the question before the Board is whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In a November 2005 decision, the Board denied the veteran's 
application to reopen his previously denied claim for service 
connection for psoriasis and denied his claims for service 
connection for a hiatal hernia with mild gastroesophageal 
reflux disease and for a compensable rating for his bilateral 
salivary gland disorder.  In January 2006, the veteran filed 
a motion for reconsideration of the November 2005 Board 
decision, requesting that additional outstanding treatment 
records be added to record and considered on appeal.  In 
August 2006, the Board vacated its November 2005 decision, 
rendering the veteran's motion for consideration moot (see 
companion Board vacate decision being issued simultaneously 
with the present Remand).  The Board will address the issues 
on a de novo basis, and now remands the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The veteran's claim for service connection for psoriasis was 
previously denied in a March 1997 rating decision.  The RO 
denied his January 2001 application to reopen the claim on 
the basis that he did not submit new and material evidence.  
The recent decision in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.    Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

Additionally, it appears that VA records pertaining to the 
veteran's claims are outstanding.  In November 2004 and 
February 2005, the veteran submitted statements indicating 
that additional VA treatment records should be obtained from 
the VA clinics in Panama City, Florida, and Biloxi, 
Mississippi, and from Eglin Air Force Base, in Fort Walton, 
Florida.  The veteran specifically indicated that he had 
undergone surgery at Eglin Air Force Base and that these 
records had not been obtained by VA.  Because these 
additional treatment records may be useful in deciding the 
veteran's claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2005); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for right and left knee 
disabilities, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his 
psoriasis to his period of active 
service, including any skin conditions 
he experienced in service).  

2.  Obtain the veteran's records from 
the VA facilities Panama City, Florida, 
dated from June 2003 to the present; 
from Biloxi, Mississippi, dated from 
February 2004 to the present; and 
records relating to his November 2004 
surgery from Eglin Air Force Base in 
Fort Walton Beach, Florida.  If any of 
these records are no longer on file at 
the above-listed facilities, a request 
should be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
psoriasis, as well as his claims for 
service connection for a hiatal hernia 
with mild gastroesophageal reflux 
disease, and for a compensable rating 
for his bilateral salivary gland 
disorder.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



